Title: From George Washington to Elias Boudinot, 11 February 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir,
                            Newburgh 11th Feby 1783
                        
                        Within these few days I have seen Printed Copies of—"A Remonstrance of the Council of the State of Vermont,
                            against the Resolutions of Congress of the 5th of December"—addressed to Your Excellency; in which are several quotations
                            from a letter of mine.
                        Duty as well as inclination prompts me to lay before Congress the whole of that letter; and the one to which
                            it was an answer.
                        If it should be necessary, a Committee of Congress with whom I was in conference on these matters in the
                            course of last Winter, can give such further information on this subject as I doubt not will be satisfactory. I have the
                            honor to be &ca
                        
                            G. W——n
                        
                    